DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on February 16, 2022 in response to the previous Non-Final Office Action (08/16/2021) is acknowledged and has been entered.
	Claims 1 – 53 are currently pending.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112(b)

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 5, 8 –11, 13, 15, 17 – 23, 26 – 28, 30, 32, 34 – 39, 41 – 44, 46 and 49 – 50 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Holt et al. (US 2015/0212667).
 Regarding claim 1, Kim et al. disclose, in at least figures 4 – 6, an interface system utilizable with controlling a special effects operation of video data, the system comprising: an electronic device (100) including at least one processing unit (180) in operable communication with a display (151) and at least one memory (160/180) (¶31, 47, 93); and a user interface associated with the electronic device and displayable on the electronic device (fig. 4-6; ¶55: display unit 151 will generally provide a user interface (UI) or graphical user interface (GUI) that includes information), the user interface comprising: a display region (151), and one or more affordances (touch screen ¶56) configured or configurable to provide an input utilizable in changing a speed rate of the video data (¶94-97:  multiple velocity is displayed in a certain area, such as with a multiple velocity icon 360 at an upper side of the first touched point, along with the display of an indicator of fast-forward or rewind The multiple velocity icon 360 is continuously displayed whenever the user's finger moves); one or more speed rate indicators (360); and one or more guidelines displayable in the display region, at least one of the guidelines including a parameter associated with the input (fig. 6; ¶94-97; 100: continuously displaying a multiple velocity icon 360 according to the movement of a user's finger…360 being interpreted as guidelines that are associated with the speed rate indicators). Kim fails to explicitly disclose a finger guideline displayable in the display region when a finger touches the display.
	In the same field of endeavor, Holt teaches a user menu wherein slider element 244 is able to slide up and down the touchscreen 34 along a guideline 242 (e.g., along the left edge of the screen in FIG. 3D) as the user 33 moves his finger (fig. 3D; ¶28, 31). In light of the teaching of Holt, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Holt’s teachings in Kim’s system because an artisan of ordinarily skill would recognize that this would result a GUI that is easy to understand and use by the user.

Regarding clam 2, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the guidelines are displayed upon activation of at least one of the one or more affordances or while at least one of the one or more affordances is in an activated state (fig. 4-6; as the finger moves, other icons 360 (guidelines) become visible).

Regarding clam 3, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the guidelines are not displayed upon deactivation of at least one of the one or more affordances or while at least one of the one or more affordances is in a deactivated state (fig. 4-6; as the finger moves, other icons 360 (guidelines) become visible while the previous disappear).

Regarding clam 4, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the parameter being selected from the group consisting of any one or any combination of color, pattern, length, thickness, flashing, brightness, shape, orientation, and display time (fig. 4-6; icon 360 pattern changes depending on the input).

Regarding clam 5, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein the guidelines are vertically oriented in the display region with each of the guidelines extending from or being associated with a speed rate indicator displayed on the user interface (fig. 4-6; ¶94-97:  multiple velocity is displayed in a certain area, such as with a multiple velocity icon 360 at an upper side of the first touched point, along with the display of an indicator of fast-forward or rewind The multiple velocity icon 360 is continuously displayed whenever the user's finger moves), and wherein the finger guideline is vertically oriented in the display region from a point of contact of the finger on the display (figs. 3-4; ¶28, 31).

Regarding clam 8, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein at least one of the one or more affordances is a speed rate affordance associated with changing the speed rate of the video data, and wherein the speed rate affordance or at least one of the guidelines on the user interface is activated, modified or deactivated based on a touch input on the display (fig. 4-6; ¶94-100; when the user's dragged finger reaches a second point that is a 2.times. point, the controller 180 displays the multiple velocity icon 360 including a fast-forward display and 4.times. display).

Regarding clam 9, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the input being associated with a gesture on the display of the electronic device, the gesture being selected from the group consisting of any one or any combination of a tap, a multiple tap, a touch holding, a sliding, a pinch, and a touch holding and sliding (fig. 4-6; ¶94-100; when the user's dragged finger reaches a second point that is a 2.times. point, the controller 180 displays the multiple velocity icon 360 including a fast-forward display and 4.times. display).

Regarding clam 10, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein a video playing speed of the video data is changed from a first speed rate to a modified playing speed rate in response to the input, and wherein changing of the video playing speed is accomplished by the processing unit of the electronic device or a remote processing unit of a remote device in communication with the processing unit of the electronic device (fig. 4-6; ¶94-100: When the user releases his finger from the second point, the controller 180 performs fast-forward operation at 2.times. multiple velocity on the video being currently reproduced).
Regarding clam 11, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 1. Kim inherently teaches wherein the speed rate of the video data is changed from a first speed rate to a modified speed rate when the finger touches the display, and then revert from the modified speed rate to the first speed rate when the finger is removed from the display (abstract; the purpose of the invention is to control playback speed, though not specifically addressed, reverting to the original speed and direction are inherent).

Regarding clam 13, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein at least one of the affordances is movable on the user interface to provide a movable affordance (fig. 4 -5; 360 moves from right to left side).

Regarding clam 15, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 13. Kim also teaches wherein the movable affordance is a speed rate affordance associated with changing the speed rate of the video data (fig. 4 -5; ¶94-97: multiple velocity is displayed in a certain area, such as with a multiple velocity icon 360 at an upper side of the first touched point, along with the display of an indicator of fast-forward or rewind; 360 moves from right to left side).

Regarding clam 17, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 1. Kim also teaches wherein the processing unit receives the video data in real time from a camera (121) (¶31, 47).
Claims 18 – 23, 26 – 28, 30, 32 and 34 rejected as applied to claims 1 – 5, 8 – 11, 13, 15 and 17 above. The method steps as claimed would have been implied by the apparatus of Kim et al. in view of Holt et al.

Claims 35 – 39, 41 – 44, 46 and 49 rejected as applied to claims 1 – 5, 8 – 11, 13 and 17 above. The method steps as claimed would have been implied by the apparatus of Kim et al.

Regarding claim 50, Kim et al. disclose, in at least figures 4 – 6, an interface system utilizable with controlling a special effects operation of video data, the system comprising: an electronic device (100) including at least one processing unit (180) in operable communication with a display (151) and at least one memory (160/180) (¶31, 47, 93); and a user interface associated with the electronic device and displayable on the electronic device (fig. 4-6; ¶55: display unit 151 will generally provide a user interface (UI) or graphical user interface (GUI) that includes information), the user interface comprising: a display region (151), and one or more affordances (touch screen ¶56) configured or configurable to provide an input utilizable in changing a speed rate of the video data (¶94-97:  multiple velocity is displayed in a certain area, such as with a multiple velocity icon 360 at an upper side of the first touched point, along with the display of an indicator of fast-forward or rewind The multiple velocity icon 360 is continuously displayed whenever the user's finger moves); one or more speed rate indicators (360); and one or more guidelines displayable in the display region, at least one of the guidelines including a parameter associated with the input (fig. 6; ¶94-97; 100: continuously displaying a multiple velocity icon 360 according to the movement of a user's finger…360 being interpreted as guidelines that are associated with the speed rate indicators). Kim fails to explicitly disclose wherein the one or more guidelines are each a vertical linear line extending across the display screen.
	In the same field of endeavor, Holt teaches a user menu wherein slider element 244 is able to slide up and down the touchscreen 34 along a guideline 242 (e.g., along the left edge of the screen in FIG. 3D) as the user 33 moves his finger (fig. 3D; ¶28, 31). In light of the teaching of Holt, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Holt’s teachings in Kim’s system because an artisan of ordinarily skill would recognize that this would result a GUI that is easy to understand and use by the user.

Claim 6 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Holt et al. in view of Lee et al. (US 2015/0261305).
Regarding clam 6, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the guidelines are multiple guidelines, and a color of at least one of the guidelines is changed to a different color to that of at least one other of the guidelines based in part on the input. 
	In the same field of endeavor, Lee teaches changing the visual indicator of a guideline by changing a typeface or a color of the guideline while the first motion is being recognized and process (¶34). In light of the teaching of Lee, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use Lee’s teaching in Kim’s system because an artisan of ordinarily skill would recognize that this would result in device that makes it easier for the user to recognized the different guidelines during input.

Claim 24 rejected as applied to claim 6 above. The method steps as claimed would have been implied by the apparatus of Kim et al. in view of Lee et al.

Claim 12, 29 and 45 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Holt et al.  in view of Flint et al. (US 2016/0259412).
Regarding clam 12, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the speed rate of the video data is changed from a first speed rate to a modified speed rate upon a first finger tap on the display, and then revert from the modified speed rate to the first speed rate upon a second finger tap on the display. 
	In the same field of endeavor, Flint teaches instead of returning the current playback speed to the normal playback speed or zero (0×) after a release intensity threshold for the lowest fast forward speed is crossed, the highest fast forward speed reached by a current press input can be locked in and maintained until a separate speed-restoring input is received (e.g., when a tap input is detected on pause control 518 or fast forward control 512) (figs. 5; ¶190). In light of the teaching of Flint, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use Flint’s teaching in Kim’s system because an artisan of ordinarily skill would recognize that this would result in a user-friendly device.

Claim 29 and 45 rejected as applied to claim 12 above. The method steps as claimed would have been implied by the apparatus of Kim et al. in view of Holt et al. in view of Flint et al.
Claim 14, 31 and 47 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Holt et al. in view of Itoh et al. (US 7,136,093).
Regarding clam 14, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 13. The combination fails to explicitly disclose wherein the movable affordance is configured or configurable in determining a change in zoom factor of the video data based on vertical movement of the movable affordance on the user interface. 
	In the same field of endeavor, Itoh teaches a user can move the camera vertically by vertically moving the camera by vertically moving the bar 1112 and can change the zoom value of the camera by vertically moving the slide bar 1113 (fig. 23; c.18, ll.29-33). In light of the teaching of Itoh, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use Itoh’s teaching in Kim’s system because an artisan of ordinarily skill would recognize that this would result in device that makes it easier for the user to operate and adjust during use.

Claim 31 and 47 rejected as applied to claim 14 above. The method steps as claimed would have been implied by the apparatus of Kim et al. in view of Holt et al. in view of Itoh et al.

Claim 16, 33 and 48 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Holt et al. in view of Innami et al. (US 2015/0213840).
Regarding clam 16, Kim et al. in view of Holt et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the one or more affordances includes a slide bar associated with changing the speed rate of the video data. 
	In the same field of endeavor, Innami teaches screen (411) shown in FIG. 4B includes a slider bar (417) that can be used to adjust the playback speed of the video clips to, for example, 0.5.times., 1.times., 2.times., 4.times. or 8.times. The user may adjust the slider bar (417) to change the playback speed of the video clips to the desired speed (fig. 4B; ¶131). In light of the teaching of Itoh, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, have substituted one known element for another, and the results of the substitution would have been predictable.

Claim 33 and 44 rejected as applied to claim 16 above. The method steps as claimed would have been implied by the apparatus of Kim et al. in view of Holt et al. in view of Innami et al.

Claim 53 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Kim et al. (US 2012/0274662 hereinafter Park).
Regarding claim 53, Kim et al. disclose, in at least figures 4 – 6, an interface system utilizable with controlling a special effects operation of video data, the system comprising: an electronic device (100) including at least one processing unit (180) in operable communication with a display (151) and at least one memory (160/180) (¶31, 47, 93); and a user interface associated with the electronic device and displayable on the electronic device (fig. 4-6; ¶55: display unit 151 will generally provide a user interface (UI) or graphical user interface (GUI) that includes information), the user interface comprising: a display region (151), and one or more affordances (touch screen ¶56) configured or configurable to provide an input utilizable in changing a speed rate of the video data (¶94-97:  multiple velocity is displayed in a certain area, such as with a multiple velocity icon 360 at an upper side of the first touched point, along with the display of an indicator of fast-forward or rewind The multiple velocity icon 360 is continuously displayed whenever the user's finger moves); and one or more guidelines displayable in the display region, at least one of the guidelines including a parameter associated with the input (fig. 6; ¶94-97; 100: continuously displaying a multiple velocity icon 360 according to the movement of a user's finger…360 being interpreted as guidelines that are associated with the speed rate indicators). Kim fails to explicitly disclose wherein the speed rate of the video data is changed from a first speed rate to a modified speed rate when the finger touches the display, and then revert from the modified speed rate to the first speed rate when the finger is removed from the display.	In the same field of endeavor, Park teaches when the touch is released, the playback speed gradually increases, returns to normal (fig. 24-26; ¶98). In light of the teaching of Park, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use Park’s teaching in Kim’s system because an artisan of ordinarily skill would recognize that this would result in device that makes it easier for the user to operate and adjust during use.

Allowable Subject Matter
Claim 51 – 52 allowed.
Claims 7, 25 and 40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698